Mayo, J.
The fixing of the rate of freight in a bill of lading given by the steamboat to a person in New Orleans, who had no special authority either from the shipper or the consignee to fix the rates, will not bind the consignee, unless he receive the freight with a knowledge of the rate charged in the freight bill.
2. In absence of a special agreement as to the freight charge, the carrier will be entitled to charge the same amount ordinarily and usually charged for carrying the same sort of goods over the same route, received and handled in the sarpe manner. It is fair to presume that the freight usually charged is a reasonable compensation for the service done.
3. Where a steamboat line makes numerous exceptions to their published card rates, and where the freight shipped is of such an extraordinary character that no custom can be said to be established with regard to it, the freight will not be fixed by the card rates, but by the testimony of experienced shippers, as to the value of tbe transportation, having due regard, however, to the unsual difficulty in loading and unloading the freight.
4. Where, to avoid a continuance to obtain the testimony of an absent witness, plaintiff’s counsel admits that the witness, *27if present, would swear to the facts stated in defendant’s affidavit, these facts will be treated and considered as and other evidence in the record.